Name: Commission Regulation (EC) No 1147/98 of 2 June 1998 amending for the 11th time Regulation (EC) No 913/97 adopting exceptional support measures for the pigmeat market in Spain
 Type: Regulation
 Subject Matter: means of agricultural production;  animal product;  Europe;  agri-foodstuffs;  trade policy;  agricultural structures and production
 Date Published: nan

 ¬ ¬EN Official Journal of the European Communities L 159/353. 6. 98 COMMISSION REGULATION (EC) No 1147/98 of 2 June 1998 amending for the 11th time Regulation (EC) No 913/97 adopting exceptional support measures for the pigmeat market in Spain THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organisation of the market in pigmeat (1), as last amended by Regulation (EC) No 3290/94 (2), and in particular Article 20 thereof, Whereas, because of the outbreak of classical swine fever in certain production regions in Spain, the Commission adopted Regulation (EC) No 913/97 (3), as last amended by Regulation (EC) No 988/98 (4), to introduce excep- tional support measures for the pigmeat market in that Member State; Whereas, because the veterinary and trade restrictions continue to apply and have been extended to new zones, particularly in the provinces of Zaragoza and Seville, the number of piglets which may be delivered to the compet- ent authorities should be increased so that the exceptional measures can continue from 14 May 1998 and the list of eligible areas laid down in Annex II to Regulation (EC) No 913/97 should be adjusted in line with the current veterinary and health situation; Whereas Commission Decision 97/285/EC of 30 April 1997 concerning certain protection measures relating to classical swine fever in Spain (5), as last amended by De- cision 98/271/EC (6), has been replaced by Decision 98/339/EC (7); whereas account must be taken of this change; Whereas the restrictions on the free movement of animals have been operative for several weeks in one of the areas located in the province of Zaragoza and the area in the province of Seville, resulting in a substantial increase in the weight of the animals and, consequently, an intol- erable situation as regards their welfare; whereas applica- tion of the support measures from 14 May 1998 in these new areas is therefore justified; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 913/97 is amended as follows: 1. In Article 2(2) Decision 97/285/EC is replaced by Decision 98/339/EC. 2. Annex I is replaced by Annex I hereto. 3. Annex II is replaced by Annex II hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities., It shall apply from 14 May 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 June 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 282, 1. 11. 1975, p. 1. (2) OJ L 349, 31. 12. 1994, p. 105. (3) OJ L 131, 23. 5. 1997, p. 14. (4) OJ L 140, 12. 5. 1998, p. 3. (5) OJ L 114, 1. 5. 1997, p. 47. (6) OJ L 120, 23. 4. 1998, p. 23. (7) OJ L 148, 19. 5. 1998, p. 43. ¬ ¬EN Official Journal of the European CommunitiesL 159/36 3. 6. 98 ANNEX I ANNEX I Total maximum number of animals from 6 May 1997: Pigs for fattening 630 000 head Piglets 200 000 head Cull sows 8 000 head Pigs of the Iberian breed for fattening 6 000 head ¬ ¬EN Official Journal of the European Communities L 159/373. 6. 98 ANNEX II ANNEX II Part 1  In the province of Zaragoza, the protection and surveillance zones as defined in Annexes I and II of the order of the DiputaciÃ ³n General de AragÃ ³n of 25 March 1998, published in the Official Journal of the Comunidad of 27.3.1998 p. 1411  In the province of Zaragoza, the protection and surveillance zones as defined in Annexes I and II of the order of the DiputaciÃ ³n General de AragÃ ³n of 17 April 1998, published in the Official Journal of the Comunidad of 20.4.1998, p. 1868  In the province of Zaragoza, the protection and surveillance zones as defined in Annexes I and II of the order of the DiputaciÃ ³n General de AragÃ ³n of 28 April 1998, published in the Official Journal of the Comunidad of 4.5.1998, p. 1999  In the province of Seville, the protection and surveillance zones as defined in Annexes I and II to the order of the Junta de AndalucÃ ­a of 23 April 1998, published in the Official Journal of the Junta of 28.4.1998, p. 4951 Part 2 The veterinary districts (comarcas) of the provinces of Segovia, Madrid, Toledo, Zaragoza and Seville listed in Annex I to Decision 98/339/EC.